Citation Nr: 0718231	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to July 
1992.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision in which the RO denied the veteran's claim of 
service connection for PTSD and for depression.  In March 
2004, the veteran filed a notice of disagreement (NOD) 
regarding his PTSD claim.  A statement of the case (SOC) was 
issued in August 2004, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2004.  In December 2006, the RO issued a 
supplemental SOC (SSOC) that addressed additional evidence 
received concerning the veteran's claim for service 
connection for PTSD; the RO continued the denial of the 
claim..

The Board notes a change in representation in this appeal.  
The veteran previously was represented by the North Carolina 
Division of Veterans Affairs.  A December 2006 letter 
reflects that, before certification of the appeal to the 
Board, the North Carolina Division of Veterans Affairs 
revoked its representation in favor of The American Legion.  
However, there is no power of attorney in favor of The 
American Legion in the claims file.  Therefore, for purposes 
of this appeal, the veteran is proceeding pro se.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The record contains a diagnosis of PTSD that has been 
associated, at least in part, with one of the veteran's 
reported experiences during service.  

3.  The veteran did not engage in combat with the enemy 
during service.

4.  There are service records, evidence from the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Unit Records Research 
(CURR),  and a statement from a soldier who served with the 
veteran in Iraq that tend to corroborate the occurrence of at 
least one of the veteran's claimed in-service stressors.  



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for PTSD, the Board finds that 
all notification and development action needed to render a 
fair decision on the claim has been accomplished.


II.  Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The first requirement is medical evidence diagnosing the 
condition.  In this case, the file includes the report of VA 
medical examination, conducted in September 2003, reflecting 
the examiner's diagnosis of PTSD.  (The examiner also 
provided another Axis I diagnosis and found depressive 
disorder not otherwise specified, but this was secondary to 
the veteran's diagnosed PTSD).  This is consistent with other 
medical evidence of record, including a private psychological 
evaluation conducted by a Dr. E.W.H. at the Goldsboro 
Psychiatric Clinic in April 2003, and medical records for 
treatment with Dr. E.W.H. from April 2003 to March 2005.  
Accordingly, the first  requirement for service connection is 
satisfied.

The second requirement is a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  In this case, the VA medical examiner in September 
2003 stated "The veteran did witness and experience traumatic 
events to include actual or threatened death or serious 
injury and he has re-experienced this in such ways as 
nightmares, flashbacks, and intrusive thoughts.  He avoids 
thinking about the event and avoids talking about it.  He is 
less interested in social activities.  He feels detached and 
estranged from others.  He has a sleep disturbance.  He has 
some problem with concentration.  He is anxious and easily 
startled.  These problems have interfered somewhat with 
employment and social activities and caused some distress.  
The veteran does meet the DSM-IV criteria for PTSD."  
Elsewhere in the examination report, only the veteran's 
stressor related to the "Highway of Death" is noted.  The 
VA examiner noted that in late February or early March 1991, 
the veteran's unit traveled down the "Highway of Death" 
where the veteran said he saw dead bodies, vehicles with 
partially and totally burned people, and saw other bodies on 
the ground or in vehicles who had been "shot up".

The aforementioned report tend to link the veteran's symptoms 
to an in-service stressor.  The Board notes that the  
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard (see Willis v. Derwinski, 1 
Vet. App. 66 (1991)), and these findings are not contradicted 
by any other medical findings.  Accordingly, the Board finds 
that the second requirement for service connection is 
satisfied.

The third requirement is credible evidence that the claimed 
in-service stressor occurred.  In this case, the claimed 
stressor was the veteran's unit's passage on the so-called 
"Highway of Death" in southern Iraq during the first week 
of March 1991 at the close of the Persian Gulf War.  
According to the veteran's signed statement of September 
2003, there were mangled bodies charred black and frozen 
stiff and a foul odor everywhere on the roadway used by 
retreating Iraqi armed forces.  However, there is nothing in 
the appellant's service medical or personnel records 
corroborating that the appellant was ever in combat.  The 
veteran's DD-214 does not document the receipt of any combat 
medals or awards.  His military occupational specialty (MOS) 
was as a medical specialist attached to the 37th Engineering 
Battalion.  (The veteran also claimed a second stressor was 
fear that the several tons of enemy rocket warheads that the 
Battalion's demolition unit was to blow up had been booby-
trapped with explosives or nerve gas.)

Initially, the Board notes that the record does not establish 
that the veteran engaged in combat with the enemy during 
service.  In fact, the veteran does not assert that he was in 
combat, or that a stressor occurred in combat, and no alleged 
stressor is a combat stressor.  Absent evidence that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements, alone, are not sufficient to establish the 
occurrence of any in-service stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9  Vet. 
App. 163, 166 (1996).  In such cases, the record usually must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

As noted above, the veteran has a diagnosis of PTSD and a 
medical opinion relating that diagnosis, at least in part, to 
his claimed stressor during service.  The Board also finds 
that there is credible evidence of record that tends to 
corroborate the veteran's claimed stressor.

Here, the record contains at least partial, independent 
corroboration of some in-service activities the veteran has 
reported-particularly, his unit's travel on the "Highway of 
Death" in late February or early March of 1991.  Service 
personnel records show that the veteran worked as a medical 
specialist attached to the 37th Engineering Battalion while 
stationed in the Southwest Asia theater from October 1990 to 
April 1991.  The U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)) reviewed unit 
histories of the 37th Engineering Battalion and of the 937th 
Engineering Group, the higher headquarters for the 37th 
Engineering Battalion.  According to documentation in the 
claims file, these unit histories verify that the 37th 
Engineering Battalion cleared roads of unexploded munitions 
and enemy mines and that it moved to several different 
locations in the February and March 1991 time period.  JSRRC 
also reported that the unit "histories do document that the 
unit traveled along the Highway of Death."  

In addition, the record contains the September 2003 letter of 
W.L.L., another North Carolina soldier, who served with the 
veteran in the 20th Engineering Brigade in the U.S. Army at 
the time of the Persian Gulf War.  W.L.L. states that he 
served in the 92nd Engineering Battalion while the veteran 
was attached to the 37th Engineering Battalion.  W.L.L. also 
states that the 20th Engineering Brigade was in the convoy 
that went through the "Highway of Death", and that the 
roadway was littered with burned up vehicles with burned 
bodies.  He wrote that body parts were "every where" and 
that it was a sickening sight.  He said there was no way to 
pass such destruction without looking and that the smell of 
the bodies was something "awesome."  (W.L.L.'s unit later 
was assigned to return to the Highway of Death to remove 
bodies and body parts, he said.)  W.L.L.'s service personnel 
records are also in the claims file and they show that W.L.L. 
was assigned to the 92nd Engineering Battalion from October 
1990 to December 1991.

While there is no evidence that actually verifies that the 
veteran saw mutilated, shot or burned bodies, such is highly 
plausible, given credible statement from the veteran's former 
service comrade W.L.L., the fact that the veteran served in a 
combat zone, and the fact his unit was assigned to explode 
munitions in an area of the battlefield where the enemy had 
attempted a retreat, .  The Board finds that this evidence 
substantially corroborates the occurrence of this stressor.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
corroboration of every detail of a stressor is not required).  
Given the foregoing, and affording the veteran the benefit of 
the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), 
the Board finds that this element of the claim-credible 
supporting evidence of a claimed in-service stressor-is 
established.

The Board also points out the overall evidence at least 
suggests that this stressor, alone, may be sufficient to 
support a diagnosis of PTSD.  This is particularly so in 
light of the shift, from the 3rd to the 4th edition of the 
DSM (Diagnostic and Statistical Manual of Mental Disorders), 
from an objective to a more subjective standard in the 
diagnostic criteria for PTSD-particularly, in evaluating 
whether a reported stressor is sufficient to support a 
diagnosis of PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 
139-42 (1997).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Under the circumstances of this case, and affording the 
veteran the benefit of the doubt on the matter of the 
occurrence of an in-service stressor, the Board finds that 
the three elements for establishing service connection for 
PTSD have been satisfied-i.e., a current diagnosis of the 
disorder, credible evidence that the claimed stressor 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the in-service 
stressor.  See 38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


